DETAILED ACTION 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Current document corrects the typographical error in allowed claim numbers only. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/7/2022 has been entered. Claims 1-15 are pending and allowed.


Reasons for Allowance
Claims 1-12, 14-15 are allowed. The following is an examiner’s statement of reasons for allowance: 
Claims 1-12, 14-15 are allowed because the prior art of record claim 1 includes a frozen confection product comprising one or more frozen confections and one or more frozen confection sauce compositions. The frozen confection sauce compositions comprise from 10 to 18 wt% vegetable fat that is solid at 4 °C, from 24 to 32 wt% vegetable fat that is liquid at 4 °C, from 5 to 10 wt% nut paste and from 30 to 40 wt% sugar and optionally an additive which is a  flavouring agent or colourant and is selected from the group of cocoa powder, cocoa butter, fruit, fruit extract, nut and mixtures thereof. The weight percentage of the vegetable fat in the frozen confection sauce composition excludes fat obtained from ingredients that comprise more than fat and fat obtained from the additive. Applied art to Huang, Oven, Lind and Cain do not teach the frozen confection with sauce with the  fat content of the sauce is as claimed with solid and liquid fat content at 4°C. Thus, the inventive frozen confection and sauce combination as claimed is free of prior art.   Also see applicant’s arguments presented in applicant’s response of 1/6/2022 on pages 5-6, which are persuasive. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212. The examiner can normally be reached M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JYOTI CHAWLA/Primary Examiner, Art Unit 1791